Judgment, Supreme Court, New York County (Myriam Altman, J.), entered November 20, 1992, which granted, inter alia, partial summary judgment on a promissory note, unanimously affirmed, without costs.
The IAS Court properly determined that General Obligations Law § 15-301 (1) precludes oral modification of this integrated contract (see, Bank Leumi Trust Co. v D’Evori Intl., 163 AD2d 26, 30). In addition, the defendants have presented no evidence to support their bare assertions that the sale of the collateral was improper. Summary judgment was therefore warranted.
We have considered the defendants’ additional arguments and find them to be without merit. Concur—Carro, J. P., Ellerin, Rubin, Nardelli and Tom, JJ.